Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 7-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art disclose many examples of RF front ends including transmitter and receiver configuration  using various impedances, antenna types and configurations, and other active and passive devices including baluns and amplifiers. The prior art does not teach or fairly suggest, as a whole, a front-end module for a wireless device comprising: an input port configured to receive an input Radio Frequency (RF) signal; a power amplifier coupled to the input port and configured to amplify, in a transmit mode of operation, the input RF signal to provide a first RF signal and, in a receive mode of operation, to have an off-state impedance of at least 200+j*13 Ohm; an output configured to be coupled to an antenna, to receive a second RF signal from the antenna in the receive mode of operation, and to transmit the first RF signal from the power amplifier to the antenna in the transmit mode of operation; a low-noise amplifier configured, in the receive mode of operation, to amplify the second RF signal received from the output; an output port configured to receive the amplified second RF signal from the low-noise amplifier; a receive path coupled between the low-noise amplifier and the output; a switching circuit located in the receive path and configured, in the receive mode of operation, to selectively couple the low-noise amplifier to the output and to pass the second RF signal from the output to the low-noise amplifier; and a transmit path coupled between the power amplifier and the output and configured to provide, in the transmit mode of operation, the first RF signal from the power amplifier to the output, bypassing the switching circuit; and a controller coupled to the switching .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEWIS G WEST/            Primary Examiner, Art Unit 2648